Citation Nr: 1310200	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  08-06 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder, mood disorder, major depressive disorder.

2.  Entitlement to service connection for a traumatic brain injury (TBI), to include a cognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision, by the Fargo, North Dakota, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder, mood disorder, major depressive disorder and cognitive disorder.  The Board has recharacterized the original issue of entitlement to service connection for an acquired psychiatric disorder by adding a separate claim for entitlement to service connection for a cognitive disorder due to a TBI, as the medical evidence of record indicates that the Veteran's psychiatric disorders and his cognitive disorder may have separate etiologies. 

The Veteran's claim was remanded by the Board in August 2011, so as to obtain a VA opinion pertaining to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to his service-connected osteoarthritis and osteochondritis.  As discussed below, however, the September 2011 examination report, and its two subsequent June 2012 addendum reports, failed to address the issue of service connection secondary to service-connected disabilities.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets any further delay, after examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002).  The specific bases for remand are set forth below. 

In this case, the Veteran's contentions are essentially two-fold.  First, he claimed in March 2006 that he suffers from a psychiatric disorder which is causally related to his service-connected knee and ankle disabilities.  Specifically, he stated that the pain from these disabilities resulted in depression and a mood disorder.

Second, he contends that he developed a cognitive disorder as a result of head trauma he suffered during service.  The Veteran maintains that he suffered a major concussion when he was hit in the mouth with a racket during after-hour training at Forbes Air Force Base, shattering four front teeth; he states that, as a result of that concussion, he suffers from impaired thinking and concentration. 

As noted in the August 2011 Board remand, service treatment reports indicate that the Veteran was seen for evaluation in April 1975.  At that time, it was noted that he had been in the Air Force for 3 years; he had had little to do in the last year and developed headaches, and he suffered from anorexia and weight loss since December 1974.  It was further noted that the Veteran had been seen by his family physician, who placed him on Valium with some relief.  The impression was adult situational reaction with depression and tension headaches, possibly depressive equivalent.  On the occasion of an annual examination in October 1975, the Veteran reported nervous trouble. 

Post-service, the records indicate that the Veteran was referred for a neuropsychological evaluation in September 2001.  At that time, the Veteran indicated that he had been in motor vehicle accidents with symptoms of dizziness, but no loss of consciousness.  He stated that, when he was younger, he and his brother were wrestling and he hit his head on a corner of a window which required stitches.  Following a mental status examination and diagnostic testing, the Veteran was diagnosed with attention deficit/hyperactivity disorder; learning disability, not otherwise specified, verbal learning disability; and major depressive disorder. 

Also of record are treatment notes from the VA mental health clinic dated from February 2005 through April 2006.  These records indicate treatment at the mental health clinic for a psychiatric disorder, diagnosed as bipolar disorder, manifested by depressed mood and psychotic behavior. 

Received in September 2006 was a service treatment report, wherein the Veteran's commander certified that the Veteran received emergency dental treatment on February 17, 1976.  It was noted that following the injury and emergency treatment of the night before, the Veteran was not able to travel to Richards-Gebaur AFB, and that he obtained emergency dental care at the nearest facility.  The records show that the Veteran was seen for trauma to his teeth in February 1976 after he was hit in the mouth with a racquetball racquet; several teeth were removed and he was subsequently treated. 

In December 2006, the Veteran was again referred for a neuropsychological evaluation for assessment of memory problems and possible attention deficit/hyperactivity disorder.  The Veteran reported he sustained another head injury and possible concussion during military service when he was hit in the face with a racquetball racquet, was dazed, possibly knocked out, and had some teeth knocked out.  He thought that he was hospitalized overnight at the Topeka Valley VA emergency room.  The pertinent diagnoses were attention deficit hyperactivity disorder; rule out cognitive disorder; and major depressive disorder. 

VA progress notes dated from January 2007 through February 2008 reflect diagnoses of bipolar I disorder, with depressive, hypomanic and psychotic features, mildly worsened thought disorder symptoms; cognitive disorder, not otherwise specified; and status-post closed head injury with loss-of-consciousness with loss of four teeth while on active duty in the U.S. Air Force. 

During a neuropsychology consult, dated in May 2008, the Veteran reported that his neurologic problems began when he was injured during service in 1975 or 1976.  The Veteran and his spouse reported that no real cognitive problems were noted following the incident, but that a personality change was observed from that point forward.  The Veteran indicated that he began experiencing significant cognitive problems in 1999, after suffering a detached muscle in his left arm.  The examiner referred to the Veteran's in-service accident as a TBI, however it does not appear that an actual determination was made as to that fact.  The Veteran was ultimately diagnosed with a cognitive disorder, not otherwise specified, bipolar disorder, and a possible mood disorder, due to a TBI.  The examiner reiterated that the reference to an in-service TBI was based on a report by the Veteran and his spouse at the time of the interview, and it does not appear that the Veteran's service treatment records, or his claims file, were reviewed.

Following the August 2011 Board remand, the Veteran was afforded a VA compensation examination to address his psychiatric claim in September 2011.  It was noted that the Veteran carried diagnoses of psychiatric disorders, as well as a cognitive disorder.  It was further noted that it was possible to differentiate which symptoms were attributable to which diagnosis.   For example, the cognitive disorder was manifested by variable attention/concentration, slowed cognitive processing, and difficulty with information processing.  On the other hand, the Veteran's psychiatric disorders were characterized by sadness/flattened affect, and periods of elevated mood.  The examiner stated that the Veteran's history suggested a complex interaction of neurological issues with emotional symptomatology of mixed organic and functional origins.  It was noted that there was no way to associate the symptom profile exclusively with the service-connected head injury, but that it was at least as likely as not that the diagnosed cognitive declines were secondary to the Veteran's service-connected head injury.

As the Veteran is not currently service connected for a head injury, the first addendum report was prepared in June 2012.  It was noted that, while the examiner accepted the Veteran's account of his in-service head injury, the event was as yet unidentified, and therefore the issue of service connection for a head injury was referred back for a review of the record so as to clarify whether the Veteran's history of symptomatology was supported by documentation.  The examiner indicated that the available evidence does support a diagnosis of both cognitive and mood disorders, but clarification of whether these problems were due to a service-connected event required further evaluation.  

In a second addendum report, authored the same month, the examiner was able to review the Veteran's claims file.  It was noted that, though an adult situation reaction was diagnosed during his period of active duty, the Veteran's cognitive disorder would not have the same presentation.  It was again noted that cognitive symptomatology was consistent with a closed head injury, but that the issue of whether that injury occurred during the Veteran's active service would have to be established by another authority.

The Board notes that, while the examination report and subsequent addendums were very thorough, none of these reports addressed the Veteran's original claim.  That is, whether pain from his service-connected knee and ankle disabilities resulted in currently-diagnosed psychiatric disorders, or whether the pain aggravated existing disorders beyond their normal progression.  Further, and as noted throughout, the examiner was unable to make a determination as to whether the Veteran suffered a head injury in service and, if so, whether that injury was severe enough to result in current cognitive deficits.  As such, the Board does not have the information required to promulgate a decision with regard to the TBI claim, and the examiner failed to address the questions posed by the Board with regard to the psychiatric claim.

As such, the issue of entitlement to service connection for an acquired psychiatric disorder must be remanded once again so as to obtain a probative medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions); 38 C.F.R. § 19.9 (2012) (if any action is essential for a proper appellate decision, a Veterans Law Judge shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken).

Further, the Board notes that the new issue of entitlement to service connection for a TBI is raised and it is inextricably intertwined with the issue on appeal.  As such, the Board finds that remanding the service connection issue for contemporaneous consideration is warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  On remand, the RO/AMC shall also provide a TBI examination so as to obtain an opinion as to whether the Veteran suffered an in-service head injury which led to cognitive dysfunction and/or brain injury.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, the RO/AMC shall schedule a VA traumatic brain injury (TBI) examination to assess the severity and etiology of any currently-diagnosed cognitive or neurologic disorder.  The Veteran's claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, as well as prior VA and private medical evidence of record.  The Veteran's service treatment records which reflect possible treatment for a head injury must be discussed within the context of any opinion.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A. Whether it is as least as likely as not that the Veteran suffered a TBI during his period of active service.

B. Whether it is at least as likely as not that an injury during service resulted in any currently-diagnosed cognitive or neurological deficit.  If so, to the extent possible, the examiner is asked to differentiate the Veteran's manifestations so as to distinguish between cognitive/neurological impairment and psychiatric symptomatology.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Following completion of the above, the RO/AMC shall schedule a VA mental disorders examination to assess the severity and etiology of any currently-diagnosed psychiatric disorder.  The Veteran's claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, as well as prior VA and private medical evidence of record.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A. Whether it is at least as likely as not that any current, acquired psychiatric disorder had its onset in service, or is otherwise etiologically-related to service.  

B. Whether it is at least as likely as not that any currently-diagnosed psychiatric disorder is (a) proximately due to or the result of the Veteran's service-connected knee and/or ankle disabilities, or (b) aggravated or permanently worsened by a service-connected disability.  If it is determined that a psychiatric disorder is related to a service-connected disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be (re)adjudicated.  The Veteran and his representative should be provided proper notice of the decision for service connection for residuals of a TBI, to include a cognitive disorder, and appellate rights.  If the claim(s) on appeal remain denied, a (supplemental) statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review of all issues properly on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

